DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, Applicant recites “the visual data is… arranged on the at least one moveable components”. However, the grammar of this limitation is not believed to accurately reflect the intended metes and bounds of the claim. Specifically, the language of the claim suggests that the visual data is arranged on EACH of the “at least one moveable components” as opposed to merely one of the moveable component – such language requires the visual data to be arranged on the “first movable component” as well as any other “movable component” of the “at least one movable components”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-7, 9-11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/116566 (“Klemm”) – also published as U.S. Publication No. 2018/0001027
Regarding Claim 4, Klemm discloses a drug delivery device (1) adapted to dispense a variable dose of medicament and to couple to a reading device (see generally Fig. 4 – although the reading device is not itself positively required by the claims – the claims only being concerned with the character of the drug delivery device itself), the drug delivery device comprising:
A case (10); and

Regarding Claim 5, Klemm discloses the infrared readable data is represented by at least one of infrared readable symbols, signs, characters, icons, markings, codes and signals arranged on the covered part (see Fig. 6).
Regarding Claim 6, Klemm discloses the visual data is represented by at least one of visual symbols, signs, characters, icons, markings and signals arranged on at least one movable components (see Fig. 6).
Regarding Claim 7, Klemm discloses the infrared readable data and the visual data are assigned to the same data value characterizing at least one of a parameter, a 
Regarding Claim 9, Klemm discloses the visual data is arranged on a dose indicator sleeve (71) such that the visual data is visible through a window (17), and the window is arranged within the case such that the visual data is visible through the window (see Fig. 4).
Regarding Claim 10, Klemm discloses the covered part of the at least one movable component is covered by at least one of an opaque part of the case (see Fig. 4).
Regarding Claim 11, Klemm discloses the infrared readable data is arranged on the covered part of the movable component in a manner that visual data is arranged phase-shifted to the infrared readable data (see Fig. 6 – note that the data do not overlie one another).
Regarding Claim 18, Klemm provides for the visual data to be associated with a respective infrared readable data based upon a binary code (i.e. the presence or absence of a tick).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-7, 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,764,095 (“Draper”) in view of U.S. Publication No. 2013/0310756 (“Whalley”).
Regarding Claim 4, Draper discloses a drug delivery device (100) adapted to dispense a variable dose of a medicament (Abstract) and to couple to a reading device (in the instant case Examiner notes that the “reading device” is not positively required by the instant claims – rather only the capability of the device to interface with such a “reading device” is necessary – even so, Examiner notes that Draper does explicitly make reference to such capabilities of the device – see Detailed Description, Par. 25 - RE: “an external device configured to be attached to the drug delivery device 100”), the drug delivery device comprising:
A case (300); and
At least one moveable component (inter alia 302, 304) arranged within and moveable with respect to the case (Abstract);

wherein the visual data is each associated with a specific, respective infrared readable data – specifically any specific infrared readable data (i.e. a particular amount of rotation conveyed by a particular number of counted alternating bands associated with the rotation of the dialing sleeve 304) conveys an “amount” of rotation as determined by the number of counted alternating bands and the known angular width thereof (see Detailed Description, Par. 36) whereby the amount of rotation of (304) is associated with corresponding helical rotation (see Detailed Description, Par. 33) of the drum (302) which carries the visual data (400) such that the infrared readable data (RE: the amount of rotation of 304) is associated with the transition of the visual data – i.e. the amount of rotation of (304) determines the amount of rotation of (302) which determines the dosage value to be conveyed by the visual data (400). 
That is to say, for any specific position of the visual data (400) there is presented corresponding IR readable data represented by the unique number of black bars (600) 
For example, if there were ten bands (600) distributed about the circumference of the sleeve (304) and one rotation of the sleeve was required to set ten units of medicament then each counted band would represent one unit, whereby a dose setting event of twenty units would result in an IR readable data value of twenty black bands, a dose setting event of fifty-five units would require an IR readable data value of fifty-five black bands, a dose setting event of eight units would require an IR readable data value of eighty black bands.
The number of bands distributed about the circumference and the number of units corresponding to a rotation of the dial sleeve (304) is immaterial as there necessarily exists a ratio of black bands to a set number of units – e.g. two black bands might correspond to the rotation necessary to dose one unit…etc. Regardless, a certain degree of rotation of dial (304) results in a certain number of black bands being countable and also results in a certain displacement of the dosing sleeve (302) aligning a certain portion of the visual data (400) being aligned with the window (112).
Draper provides for the reading device is adapted to read-out the infrared readable data through the case (see generally Fig. 3 – note that the “reading device” is not positively required and the metes and bounds of “through the case” is held to be sufficiently broad so as to provide coverage to configurations wherein a window provides a “through” path for reading of the data).
However, should Examiner’s argument(s) not be found persuasive the following is presented. Draper discloses that, in some embodiments, it may be desirable to 
Regarding Claim 5, Draper discloses the infrared readable data is represented by at least one of infrared readable symbols, signs, characters, icons, markings, codes and signals arranged on the covered part (see e.g. Fig. 6).
Regarding Claim 6, Draper discloses the visual data is represented by at least one of visual symbols, signs, characters, icons, markings and signals arranged on one of the movable component (302 - see e.g. Fig. 4, 5).
Regarding Claim 7, Draper discloses the infrared readable data and the visual data are assigned to the same data value characterizing at least one of a parameter, a state, a dose and a position of at least one of a medicament, a component of the drug delivery device, and the drug delivery device (i.e. the data is assigned to the same data 
Regarding Claim 9, Draper discloses the visual data arranged on a dose indicator sleeve such that the visual data is visible through a window (112) and the window is arranged within the case such that the visual data is visible through the window (see Fig. 3).
Regarding Claim 10, Draper discloses the covered part of the at least one movable component is covered by at least one of an opaque part of the case (i.e. opaque to visible light – see Fig. 3; see also modification in view of Whaley).
Regarding Claim 11, Draper discloses the infrared readable data is arranged on the covered part of the movable component in a manner that visual data is arranged phase-shifted to the infrared readable data (see Detailed Description, Par. 35 – “[a]s the dialing sleeve 304 moves helically, it is viewed by the second optical sensor 214” thereby demonstrating a phase-shift in both the rotational and longitudinal direction as afforded by the helical movement).
Regarding Claim 13, Draper discloses the visual data is arranged on the dose indicator sleeve (see Fig. 3 – visible through 112, 114), whereby the dose indicator sleeve is rotatable with respect to the case and with respect to the at least one movable component (i.e. sleeve 302) rotates with respect to the case (300) as well as moveable components (see e.g. 314) which can be considered to comprise part of the “at least one” moveable component (the “at least one qualifier being suggestive that the claim 
Regarding Claim 14, Draper discloses that the at least one movable component (e.g. 304) is arranged between the case and a dose indicator sleeve (e.g. 302 – see Fig. 3), whereby the at least one moveable component is axially movable with respect to the case and the dose indicator sleeve (see Detailed Description, Par. 28 and 33).
Draper discloses a gauge window (i.e. recess 114) is arranged with respect to the window (112) of the case such that at least part of the dose indicator sleeve is visible through the window and the gauge window (see Fig. 1a and 3).
Regarding Claim 18, Draper discloses the visual data is associated with respective infrared readable data based on respective binary codes (see Fig. 5 for the binary code of the visual data – Detailed Description, Par. 30, i.e. “data bits which may be coloured black or white”; see Fig. 6 for the binary code of the infrared data whereby the bands are either black 600 or white 602 thereby establishing a binary code).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,764,095 (“Draper”) in view of U.S. Publication No. 2013/0310756 (“Whalley”) as applied above, and further in view of U.S. Patent No. 6,221,051 (“Hjertman”).
Regarding Claim 8, Draper, as modified, discloses the invention substantially as claimed except that the infrared readable data is represented by “a number of metal areas” printed on the covered part. Rather Draper only generically recites the indicia for .
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,764,095 (“Draper”) in view of U.S. Publication No. 2013/0310756 (“Whalley”) as applied above, and further in view of U.S. Patent No. 6,221,051 (“Hjertman”) and U.S. Publication No. 2016/0051770 (“Jones”).
Regarding Claims 12, Draper discloses the invention substantially as claimed except that that the IR readable data is “represented by a metal area”. Rather Draper only generically recites the indicia for providing the data is broadly “printed”, but does not reference what forms the substrate of the indicia. However, Hjertman discloses that it is well-known in the art of using IR radiation for imaging/sensing it is understood that carbon black materials are known to be suitable for absorbing IR radiation and metallic components are known to be reflective to IR (see Detailed Description, Par. 48). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the reflective portions of the indicia of the invention of Draper of reflective metal printing, as disclosed by Hjertman, in order to enhance the 
Draper discloses the invention substantially as claimed except that the covered part is arranged “adjacent to a gauge window that is arranged within the at least one moveable component”. However, Jones discloses an injector comprising a case (10) with a plurality of moveable components wherein the moveable element (112, 113) includes a gauge window (111) which is used to highlight the relevant indicia on the dose dial. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the window (112, 114) of Draper as a gauge window instead of a stationary window, as disclosed by Jones, based upon user preference and familiarity with the gauge window.
Claim(s) 4-7, 9-11, 13, 14, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. EP 3,045,186 (“S-A”) also published as U.S. Publication No. 2017/0368263 in view of 9,764,095 (“Draper”) in view of U.S. Publication No. 2013/0310756 (“Whalley”).
	Regarding Claim 4, S-A dislcoses a drug delivery device (1) adapted to dispense a variable dose of a medicament (Abstract) and to couple to a reading device (see generally 2 – although as the reading device is not positively required by the claims and the claims are only concerned with the drug delivery device itself the device of S-A can be used in association with any suitable constructed reading device other than that explicitly disclosed), the drug delivery device comprising:

	At least one movable component (see e.g. 15A, 14, 10, 65A…etc.) arranged within and movable with respect to the case (see Fig. 2C, 2D, 4), the at least one movable component having a covered part (66, 43 – particularly covered when not aligned with window 63) that provides optically readable data (Par. 43, 44), the at least one moveable component comprising a first movable component that is configured to allow a visual data assigned to the infrared readable data to be viewed by a user (see Fig. 1 – see Par. 43, 44), wherein each indicia collected as part of the visual data (i.e. each Arabic numeral) is associated with a respective indicia collected as part of the optically readable data such that each indicia of visual data is associated with a respective, unique indicia of optically readable data (see Par. 43 and 44 – RE: “the number sleeve 15A may be rotatable into any one of 24 unique rotational orientations. For each of these rotational positions a different code may be provided. The code 66 may take any suitable for so long as it allows the rotational orientation of rotatable element to be determined by the sensor device 2…a different section of the code 66 is visible at each rotational orientation”), wherein the reading device is adapted to read-out the optically readable data through the case (see via window 63 – Par. 44, 45). 
Examiner submits that the presence of further window (63) does not preclude the reading to be performed “through the case” – a window being a specific subset of “through the case”. However, should Examiner’s arguments not be found persuasive the following is presented. Draper discloses a related drug 
In the instant case Draper discloses embodiments wherein IR light provided by sensors (212, 214) on an associated reading device can be provided through respective windows However, Draper discloses that, in some embodiments, it may be desirable to eliminate the need for a second recess/window to permit visualization of the data on the covered component (see Detailed Description, Par. 44), although Draper accomplishes this via means other than forming a case which is transmissive to IR light. However, it is known to construct such injection devices to have a housing/casing which is formed of a material which is transmissive to infrared light in order to allow the light to illuminate and/or reflect on underlying components (see Whaley – Par. 33, 41, 47). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to form the casing of S-A a material which is transmissive to IR radiation such that the underlying indicia (66) can be visualized through the wall of the casing without the need for a separate recess/window (63), as disclosed by Whaley. It has been held that elimination of a component (i.e. the window) and its function (transmission of visible 
Regarding Claim 5, S-A, as modified, provides for infrared readable data (66) which is represented by infrared readable symbols, signs, characters, icons, markings, codes and signals arranged on the covered part (see generally Fig. 3A – particularly when modified in view of Whaley to eliminate the window 63 by forming the overlying components of IR transmissive materials).
Regarding Claim 6, S-A discloses the visual data is represented by at least one of visual symbols, signs, characters, icons, markings, and signals arranged on at least one moveable component (15A – see Fig. 3A).
Regarding Claim 7, S-A discloses the infrared readable data and the visual data are assigned to the same data value characterizing at least one of a parameter, a state, a dose and a position of at least one of a medicament, a component of the drug delivery device and the drug delivery device (see Par. 43 and 44).
Regarding Claim 9, S-A discloses the visual data is arranged on a dose indicator sleeve (15A) such that the visual data is visible through a window (see Fig. 1), and the window is arranged within the case such that the visual data is visible through the window (see Fig. 1).
Regarding Claim 10, S-A, as modified, provides for the covered part of the at least one movable component is covered by at least one of an opaque part of the case (see particularly when modified in view of Draper and Whaley as discussed above to omit the second window 63 and replace it with visually opaque, infrared transmissive materials).

Regarding Claim 13, S-A discloses the visual data is arranged on the dose indicator sleeve (see Fig. 2A, 3A), whereby the dose indicator sleeve is rotatable with respect to the case and with respect to the at least one movable component (see Fig. 2C).
	Regarding Claim 14, S-A discloses the at least one movable component (e.g. 14) is arranged between the case and a dose indicator sleeve of the device (see Fig. 1, 2C, 4), whereby the at least one movable component is axially movable with respect to the case and the dose indicator sleeve (see Fig. 2C), and
wherein a gauge window (14-1) is arranged with respect to the window (13a) of the case such that at least a part of the dose indicator sleeve is visible through the window and the gauge window (see Fig. 1).
Regarding Claim 18, S-A, as modified, discloses the invention substantially as claimed except that the indicia representing the visual data are each separately associated with a respective indicia representing the IR readable data, whereby each indicia of the IR readable data is encoded using a binary code. Rather S-A recites “[t]he code 66 may take any suitable form so long as it allows the rotational orientation of the rotatable element to be determined”. For example, such codes described in the prior art .
Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3,045,186 (“S-A”) in view U.S. Patent No. 9,764,095 (“Draper”) and U.S. Publication No. 2013/0310756 (“Whalley”) as applied above, and further in view of U.S. Patent No. 6,221,051 (“Hjertman”).
Regarding Claim 8, S-A, as modified, discloses the invention substantially as claimed except that the infrared readable data is represented by “a number of metal areas” printed on the covered part. Rather S-A only generically recites the indicia for providing the data is broadly “printed” or “marked”, but does not reference what forms the substrate of the indicia. However, Hjertman discloses that it is well-known in the art of using IR radiation for imaging/sensing it is understood that carbon black materials are known to be suitable for absorbing IR radiation and metallic components are known to 
Regarding Claim 12, S-A, as modified (see Clm. 8), provides for the infrared readable data is represented by a metal area arranged on the covered part (see Clm. 8 with modifications in view of Hjertman), whereby the covered part is arranged adjacent to a gauge window (14-1) that is arranged within the at least one movable component (see Fig. 2C).


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection. Examiner submits that Applicant’s remarks and arguments fail to fully appreciate the abstract nature of “data” and the breadth of the phrases “associated with” and “assigned”. Examiner submits that the phrase “data” is substantially broader than discretely provided indicia, whereby “data” is defined as “factual information (such as measurements or statistics) used as a basis for reasoning, discussion, or calculation” and “information in digital form that can be transmitted or processed”, see Merriam-Webster’s Online Dictionary. In accordance with the standard definition of “data” Examiner submits that allow the individual black bars (600) of Draper are not discretely unique, they transmit unique data (i.e. a .
However, even if presuming a narrower interpretation of “data” to be a collection of discrete, unique indicia – an interpretation that is not necessitated by the grammer of the claims or the broadest reasonable interpretation of “data” – such a reading is not allowable over S-A as detailed above. The collection of rejections is intended to convey to Applicant the breadth of the instant claim language as it pertains to “data”, “associated with”, and “respective”.
Examiner further submits that Applicant’s arguments further err in characterizing modification to Draper in order to “operate in infra-red” and provide “infrared readable data”. Draper provides in no uncertain terms that the LEDs (216) and sensors (212, 214) “may, for example, operate in infra-red” (Detailed Description, Par. 21) and that these sensors operate by detecting “the intensity pattern of light reflected from the printed images/patterns” (Detailed Description, Par. 21) such that the data (600, 602) is clearly already envisaged by Draper as being “infrared readable data”. The ONLY modification to Draper suggested concerning Claim 4 is an optional modification in view of Whaley to eliminate the window through which sensor (214) operates by constructing the overlying casing to the IR transmissive – whereby such an optional modification is only deemed necessary inasmuch as the metes and bounds of “through the case” do not appear to necessarily preclude the presence of a window which is transmissive to IR. Opacity of the case is not discussed until the dependent claims, therefore it must be presumed that the breadth of Claim 4 is intended to be sufficiently broad so as to read 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. owehOWE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/01/2021